UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6996


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUAN CARLOS BARRAGAN, a/k/a Kora, a/k/a Quarta,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:03-cr-00231-GCM-DCK-1; 3:08-cv-00425-
GCM)


Submitted:   December 30, 2011            Decided:   January 19, 2012


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Juan Carlos Barragan, Appellant Pro Se.   Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina;
Kevin Zolot, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Juan     Carlos    Barragan       seeks    to    appeal     the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.        The    order    is    not     appealable      unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       §     2253(c)(1)(B)       (2006).             A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies        this     standard        by      demonstrating       that

reasonable       jurists       would    find     that     the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies      relief      on   procedural         grounds,        the    prisoner      must

demonstrate      both    that     the    dispositive         procedural     ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                    Slack, 529 U.S. at 484-85.

We   have   independently        reviewed      the     record    and    conclude     that

Barragan has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense     with     oral     argument     because       the       facts   and    legal




                                           2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3